DETAILED ACTION
This office action is in response to preliminary amendments filed on  07/02/2021. Claims 1-18 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/02/2021 was filed after the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
the neutral terminal is connected to a a second terminal of the single-phase motor; and a c-phase terminal of the three-phase motor is electrically connected to the single-phase motor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The closest prior art is Kwon et al US 11128242 B2 teaches the neutral terminal is connected to a c-phase terminal of the three-phase motor and a second terminal of the single-phase motor.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Han et al US 20060061321 A1 teaches an inverter 42 having a power output terminal connected to a single-phase power input terminal of the fan motor 41 which has a single-phase stator 102 including a main coil and a sub coil, an induction rotor 103 and a permanent magnet rotor 104 installed between the stator and the induction rotor; and a three-phase driving motor 43 connected to the power output terminal of the inverter 42 and driving the compressor of the air conditioner by power received from the inverter 42.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954. The examiner can normally be reached Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduaro Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORTEZ M COOK/Examiner, Art Unit 2846